          Case 1:19-cv-10457-AJN Document 33 Filed 05/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT                                                                 5/11/20
SOUTHERN DISTRICT OF NEW YORK


 Olshan Frome Wolosky LLP,

                          Plaintiff,
                                                                       19-cv-10427 (AJN)
                 –v–
                                                                             ORDER
 Suttongate Holdings, Ltd., et al.,

                          Defendant.


ALISON J. NATHAN, District Judge:

        On May 8, 2020, Counterclaim-Defendant Olshan Frome Wolosky LLP and
Counterclaim-Defendant Thomas J. Fleming filed a motion to dismiss Defendant Suttongate
Holdings, Ltd.’s counterclaims set forth in its Amended Answer and Counterclaims. Dkt. No.
27. Pursuant to Rule 3.F. of this Court’s Individual Practices in Civil Cases, on or before May
18, 2020, Defendant must notify the Court and its adversary in writing whether (1) it intends to
file an amended pleading and when it will do so or (2) it will rely on the pleading being attacked.
Defendant is on notice that declining to amend its pleadings to timely respond to a fully briefed
argument in the Counterclaim-Defendants’ motion to dismiss may well constitute a waiver of the
Defendant’s right to use the amendment process to cure any defects that have been made
apparent by the Counterclaim-Defendants’ briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells
Fargo Sec., LLC., 797 F.3d 160, 190 (2d Cir. 2015) (leaving “unaltered the grounds on which
denial of leave to amend has long been held proper, such as undue delay, bad faith, dilatory
motive, and futility”).
        If Defendant chooses to amend, Counterclaim-Defendants’ may then (a) file an answer;
(b) file a new motion to dismiss; or (c) submit a letter stating that it relies on the initially-filed
motion to dismiss.
        Nothing in this Order alters the time to amend, answer or move provided by the Federal
Rules of Civil Procedure or Local Rules.

        SO ORDERED.
        Case 1:19-cv-10457-AJN Document 33 Filed 05/11/20 Page 2 of 2




Dated: May 11, 2020
       New York, New York



                                   __________________________________
                                           ALISON J. NATHAN
                                         United States District Judge
